The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 to 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamane et al.
	Yamane et al. teach a fluorooxyalkylene group containing polymer in which one polymer has two terminal silane groups and the other has one.  The polymer with two terminal groups corresponds to the claimed fluorine containing silane having two or more Si atoms and the polymer having one corresponds to the claimed organosilicon compound. See for instance paragraph 66 which shows such a combination. Paragraph 82 dissolves these polymers in a solvent.  Paragraph 52 teaches that catalysts can be added.  As such each of the components in claim 1 is fully taught by Yamane et al.
	For claim 2 see the amount of solvent used in Paragraph 82.
	For claims 3 to 6 note that the fluorooxyalkylene polymer having two Si atoms found in paragraph 66 meets these requirements.
	For claims 7 to 10 again see paragraph 52 which specifically teaches catalysts that meet these claims such as tetrabutyltin dilaurate.
	
Claims 1 to 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato.
	Sato teaches a curable fluoropolyether coating.  See the abstract which refers to compounds meeting each of the first three required by claim 1.  Further attention is directed to Component (A) found in paragraphs 18 and on which meets the requirement for the claimed fluorine containing silane compound having two or more Si atoms.  See also the bottom of page 3.  This meets the requirements of claims 3 to 6 as well.  See also Components (B) and (C) in paragraphs 31 to 33 which meets the requirement of the organosilicon compound.  Paragraph 37 teaches curing catalysts, including ones meeting claims 7 to 10.  Finally paragraph 46 teaches a solvent.  

	For claim 2 note that the amount of solvent in Example 1 meets that claimed.
	For claim 11 note that the amounts of the silane (4 parts total) meets that claimed.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 1 to 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 10 of copending Application No. 16/757,605 in view of Sato. ‘605 teaches a composition that meets each of the first three components in claim 1.  These claims do not include a solvent.  As can be seen from paragraph 46 of Sato et al., which teaches a comparable composition, a solvent can be added depending on the intended application, particular useful in forming a cured thin film.  From this the skilled artisan would have found the addition of a solvent in the composition of ‘605 obvious.  Furthermore, for claim 2, note that adjusting the amount of solvent in an effort to optimize film formation or to adjust viscosity would have been well within the skill of the ordinary artisan.  Note that instant claims 3 to 10 are met by claims 3 to 5 in ‘605 while claim 8 meets claim 11.
This is a provisional nonstatutory double patenting rejection.

Claims 1 to 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 10 of copending Application No. 16/757,462 in view of Sato. ‘462 teaches a composition that meets each of the first three components in claim 1.  These claims do not include a solvent.  As can be seen from paragraph 46 of Sato et al., which teaches a comparable composition, a solvent can be added depending on the intended application, particular useful in forming a cured thin film.  From this the skilled artisan would have found the addition of a solvent in the composition of ‘462 obvious.  Furthermore, for claim 2, note that adjusting the amount of solvent in an effort to optimize film formation or to adjust viscosity would have been well within the skill of the ordinary artisan.  Note that instant claims 3 to 10 are met by claims 3 to 5 in ‘462.
This is a provisional nonstatutory double patenting rejection.

Claims 1 to 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 10 of copending Application No. 16/759,828 in view of Sato. ‘828 teaches a composition that meets each of the first three components in claim 1.  These claims do not include a solvent.  As can be seen from paragraph 46 of Sato et al., which teaches a comparable composition, a solvent can be added depending on the intended application, particular useful in forming a cured thin film.  From this the skilled artisan would have found the addition of a solvent in the composition of ‘828 obvious.  Furthermore, for claim 2, note that adjusting the amount of solvent in an effort to optimize film formation or to adjust viscosity would have been well within the skill of the ordinary artisan.  Note that instant claims 3 to 10 are met by claims 2 to 9 in ‘828.
This is a provisional nonstatutory double patenting rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Mgm
5/21/2021

/MARGARET G MOORE/Primary Examiner, Art Unit 1765